DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 3, 6 thru 16, 19 thru 22 and 26 thru 30 have been entered into the record.  Claims 4, 5, 17, 18 and 23 thru 25 have been cancelled.
Response to Amendment
The amendments to Figures 2 and 7, and the amendments to the specification overcome most of the drawing and specification objections from the previous office action (3/17/2022).  These objections are withdrawn, and the only pending drawing and specification objections are recited below in this office action.
The applicant response stated that P[0047] was amended to remove the “F” character designating the fundamental matrix (response, top of page 18), but P[0047] was not amended.
The amendments to claim 22 cause the 35 U.S.C. 112(f) interpretation to be modified as recited below in this office action.
The amendments to the claims overcome the claim objections from the previous office action (3/17/2022).  The claim objections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (3/17/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
The amendments to the claim 22 overcomes the 35 U.S.C. 101 rejection from the previous office action (3/17/2022).  The 35 U.S.C. 101 rejection from the previous office action is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22 and 27 thru 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0047], the fundamental matrix F is not recited in any drawing and is not described in reference to any of the equations recited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in amended Figure 7 block 734, the "IVI" should be "IVS" to agree with the specification amendments of 5/2/2022.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a computing device to obtain, identify, receive and incorporate in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The computing device is interpreted as being in the computer-assisted or autonomous driving vehicle based on the preamble of claim 22, and interpreted as the computing platform 800 (Figure 8) and described in P[0090] thru P[0093].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6 thru 14, 19 thru 21 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) 1 and 12 recite(s) the abstract idea of a mental process of evaluating received data. This judicial exception is not integrated into a practical application because the results of the evaluation are not processed into any practical application, such as incorporating the map data from two sources. An additional element includes a system controller.  The specification recites that the “computer program instructions may be provided to a processor of a general purpose computer” P[0097].  The abstract idea of a mental process may use a generic computer and still be a mental process (MPEP 2106.04(a)(2)III.C.).  The other additional element in the independent claims is the step of receiving data.  This received data is then evaluated.  The received data is merely pre-solution activity that is just a source of the information.  This information could be received in any number of ways (print out, data file) so that a person could evaluate it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no practical application performed on the evaluated information.  The amendments to independent claims 1 and 12 removed the incorporation of the evaluated information into a combined 3-D map.  This deletion essentially removed the applicant stated purpose of the proposed invention, “the present disclosure relates to method and apparatus for collaboratively constructing a 3-D view of an environment around a CA/AD vehicle” (specification P[0001]).  The other rejected dependent claims further define elements of claims 1 and 12 without providing a practical application of the abstract idea.  Dependent claims 3 and 15 do provide a practical application by receiving sensor data and transmitting it to another vehicle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata Patent Application Publication Number 2007/0030212 A1 in view of Ditty et al Patent Application Publication Number 2019/258251 A1.
Regarding claim 22 Shibata teaches the claimed computer readable media with instructions to cause a computing device in a vehicle to execute the instructions, the processing of the steps of the flow chart (Figure 13) are performed to combine the 3-D images is a view is obstructed (P[0073] thru P[0075]) using an acquired image processing unit that carries out image processing P[0077], to:
the claimed obtain a 3-D map of an environment around the first vehicle based on sensor of the first vehicle, first vehicle A includes a camera 111 (Figure 1), “it is determined by the field-of-vision condition determining unit 272 in a certain vehicle whether or not the forward field of vision is good (step S201). If it is determined in step S201 that the field of vision is good, it means that the vehicle is the second vehicle B, and the image captured by the installed camera 212 is displayed on the image display device 242 as it is (step S202).” (P[0073] and Figure 13), and “in the image captured by the camera 111 installed in the first vehicle A, illustrated in FIG. 7(b), the field of vision is blocked because of the presence of the second vehicle B” (P[0061] and Figure 7(b));
the claimed identify an object in the environment around the first vehicle based on a neural network of the first vehicle, the image from the first vehicle shows a traffic signal 104 and building 108 in the image from the camera 111 (Figure 7(b)), and “a partial image of the vehicle outside-image information 122 is captured out in such a manner that there will be no mismatch in images at the portion where the image outside the rectangular region 109 and the received vehicle outside-image information 122 are combined, and the partial image is embedded into the rectangular region 109” (P[0061] and Figure 7(e)), the traffic signal 104 and building 108 are used as reference objects to combine the images;
the claimed receive another 3-D map of another environment around both the first and the another vehicles from the another vehicle, “the image receiving unit 216 and the measurement value receiving unit 236 respectively receive the vehicle outside-image information 222 or 221 and the three-dimensional measurement value 262 or 261 from the forward vehicle through the wireless communication interface 251 or 253 (step S207)” (P[0074] and Figure 13), “in the image captured by the camera 111 installed in the first vehicle A, illustrated in FIG. 7(b), the field of vision is blocked because of the presence of the second vehicle B. Therefore, the first vehicle A receives the vehicle outside-image information 122, which is the image shown in FIG. 7(a), from the second vehicle B ahead, and detects the second vehicle B by such a method of determining the vehicle from the image among pre-registered vehicle image patterns, so as to determine a rectangular region 109, for example, that covers the second vehicle B, as illustrated in FIG. 7(d).” (P[0061] and Figure 7), the claimed another vehicle and the claimed another 3-D map equates to the image and vehicle taking the image in Figure 7(a), the claimed first vehicle equates to the vehicle taking the image in Figure 7(b), the claimed another environment equates to the view of Figure 7(a) compared to the view of Figure 7(b), and the claimed another environment around both the first and the another vehicles equate to the images in Figure 7(a) and 7(b),
the claimed another 3-D map identifies an object in the another environment around both the first and another vehicles, “the first vehicle A receives the vehicle outside-image information 122, which is the image shown in FIG. 7(a), from the second vehicle B ahead, and detects the second vehicle B by such a method of determining the vehicle from the image among pre-registered vehicle image patterns, so as to determine a rectangular region 109, for example, that covers the second vehicle B” (P[0061] and Figure 7), the claimed object in the another environment equates to the part of the image of Figure 7(a) that is occluded in Figure 7(d); and
the claimed incorporate the object identified in the another 3-D map into the 3-D map of the environment around the first vehicle, “a portion of the vehicle outside-image information subjected to the viewpoint conversion is combined with part of the image captured by the installed camera 211 or 213, the field of view of which is blocked by the forward vehicle to produce vehicle outside-image information 221 or 223 in which the field of vision is cleared (step S209)” (P[0074] and Figure 13), “the measured three-dimensional measurement value is combined with the three-dimensional measurement value 262 or 261 received by the measurement value receiving unit 236 to produce a three-dimensional measurement value for the combined vehicle outside-image information 221 or 223 (step S212)” (P[0074] and Figure 13), and “Then, the received vehicle outside-image information 122 is reduced in size or cropped so that it fits into the rectangular region 109, and is combined therewith. For example, a partial image of the vehicle outside-image information 122 is captured out in such a manner that there will be no mismatch in images at the portion where the image outside the rectangular region 109 and the received vehicle outside-image information 122 are combined, and the partial image is embedded into the rectangular region 109. The vehicle outside-image information 121 thus produced is shown FIG. 7(e).” (P[0061] and Figure 7).
	Shibata does not teach the claimed vehicles are computer-assisted or autonomous driving vehicles, but these types of vehicles are common and well known in the art.  The systems and methods of Shibata could be applied to any type of vehicle, including both manual and automatic vehicles, as well as any level of control between manual and automatic.  Additionally, Shibata does not teach the claimed neural network of the first vehicle, the claimed neural network of the another vehicle, and the claimed data set of the first vehicle neural network is trained differently than the data set of the another vehicle neural network.
Ditty et al teach the claimed vehicles are computer-assisted or autonomous driving vehicles, systems and methods that facilitate autonomous driving functionality (abstract).  
Ditty et al further teach the claimed neural network of the first vehicle, “Neural networks are widely viewed as an alternative approach to classical computer vision. Neural networks have been proposed for autonomous vehicles for many years, beginning with Pomerleau's Autonomous Land Vehicle in a Neural Network (“ALVINN”) system research in 1989.” P[0037], “Vehicle (50) collects data that is preferably used to help train and refine the neural networks used for self-driving.” P[0127], and “Updates provided to vehicle (50) may include updates to high-definition or HD maps (1002), and revisions to one or more neural networks (1001) loaded in memory in the Controller (100), which may include updates resulting from new training and experiences received from other vehicles in the field, or training performed in the network datacenters. Map updates (1002) may further include updated HD map information, which may include information regarding construction sites, potholes, detours, flooding, and other obstructions.” P[0168].
Ditty et al further teach the claimed neural network of the another vehicle, “a diagram depicting an example configuration of multiple Neural Networks running on a Deep Learning Accelerator (DLA) to interpret traffic signals” (P[0062] and Figure 12), “Each vehicle may have any number of distinct controllers for functional safety and additional features.” P[0121], and each vehicle contributes to a map stream in real-time P[0613].  Ditty et al do not explicitly teach that the neural network is on the another vehicle, but does state that neural networks have been proposed for autonomous vehicles for many years P[0037] and each vehicle contributes to a map stream P[0613].  Ditty et al further teach, “deep learning infrastructure uses artificial intelligence to analyze data received from vehicles and incorporate it into up-to-date, real-time neural networks for real-time intelligent inferencing. In a preferred embodiment, the network infrastructure uses a datacenter with GPUs for deep learning” P[0167], and “the system can also include a datacenter, comprising one or more GPU servers coupled to the wireless network and configured to perform a number of computing and operating tasks such as, without limitation, receiving training information collected by one or more vehicles and transmitted over the wireless network, training one or more neural networks using the information, and providing the trained neural network to the wireless network for transmittal to one or more autonomous vehicles.” P[0710].  A person of ordinary skill in the art would understand that each of the one or more autonomous vehicles would include their own neural network.  
Ditty et al further teach the claimed data set of the first vehicle neural network is trained differently than the data set of the another vehicle neural network, “the inputs to the different processors may differ—in the example above, GPU complex (300) may execute a neural network to perform object detection functionality using input information from a stereo camera, while hardware accelerator PVA (402) may execute a computer vision algorithm to identify the same objects from a monocular camera or infrared camera” P[0264], “dGPU (802) can provide additional AI functionality, execute redundant or different neural networks, and even train and/or update neural networks based on input from the system's sensors” P[0264], “the dGPUs (802) may run additional neural networks to perform any AI function desired for vehicle control, vehicle management, or safety. In a preferred embodiment, dGPU (802) may be used to train a network, or to run a shadow network different from the network run on GPU cluster (300)” P[0287], and “Updates provided to vehicle (50) may include updates to high-definition or HD maps (1002), and revisions to one or more neural networks (1001) loaded in memory in the Controller (100), which may include updates resulting from new training and experiences received from other vehicles in the field, or training performed in the network datacenters. Map updates (1002) may further include updated HD map information, which may include information regarding construction sites, potholes, detours, flooding, and other obstructions.” P[0168], the vehicle may update the neural network from the data that the vehicle has gathered (claimed data set of the first vehicle neural network), and the other vehicles that receive the updated neural network from the datacenter are trained differently, instead of trained by their own data, they are trained by the gathered data (claimed data set of the another vehicle neural network).  Additionally, one vehicle may gather information about the road condition in an area, and the other may gather information about the new regulatory signs in the area.  Both would update their own neural network with the information that they have gathered, and then provide the information to the datacenter in order to update the other vehicles.  Each neural network is updated based on the host vehicle information, and receives updates related to the other vehicle neural network.  The inclusion of the neural networks in a vehicle control system is common and well known in the art, and would be included in Shibata to more efficiently process the imaging of the surrounding areas (Figure 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display of images for outside the vehicle of Shibata with the autonomous driving of a vehicle using neural networks of Ditty et al in order to improve recognition of traffic signs or other obstructions (Ditty et al P[0230]) and to improve reliability, safety and performance (Ditty et al P[0342]).
Regarding claim 27 Shibata does not teach the claimed decision boundaries of the neural network of the first vehicle for identifying objections are different than decision boundaries of the neural network of the anther vehicle for identifying objections, but different decision boundaries for neural networks are common and well known in the art.  Ditty et al teach, “independent processing by similar but non-identical algorithms, the actuation control results from the different processors may result in different decisions. As an example, when vehicle cameras indicate that a vehicle ahead is slowing down so that braking needs to be applied, two independent computers (100), (200) and/or processes independently processing the incoming sensor data may each determine that braking should be applied, but they may differ in the amount in their respective determinations of the amount of braking that should be applied.” P[0327].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display of images for outside the vehicle of Shibata with the autonomous driving of a vehicle using neural networks having different decisions from different processors of Ditty et al in order to improve recognition of traffic signs or other obstructions (Ditty et al P[0230]) and to improve reliability, safety and performance (Ditty et al P[0342]).
Regarding claim 29 Shibata does not teach the claimed number of layers in the neural network of the first vehicle is different than a number of layers in the neural network of the another vehicle, but multiple/differing number of layers is common and well known in the art.  Different neural networks can have any number of layers.  Ditty et al teach, “the multilevel safety framework is separated from supervised entities and itself provides multiple levels or layers of functionality that operate independently” P[0424], “The neural network is comprised of an input layer (6010), a plurality of hidden layers (6020), and an output layer (6030).” P[0043], the plurality of hidden layers may be any number (two or more) for each neural network, and “a multi-layer perceptron (“MLP”) comprising one or more hidden layers” P[0226].  Neural networks with different numbers of layers are common and well known to persons of ordinary skill in the art, and any number of layers can be used in each individual neural network.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display of images for outside the vehicle of Shibata with the autonomous driving of a vehicle using neural networks having a plurality of layers of Ditty et al in order to improve recognition of traffic signs or other obstructions (Ditty et al P[0230]) and to improve reliability, safety and performance (Ditty et al P[0342]).
Allowable Subject Matter
Claims 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662